Citation Nr: 1114019	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right middle finger fracture.

3.  Entitlement to a compensable evaluation for bilateral hearing loss, with right ear cholesteatoma, before December 28, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, with right ear cholesteatoma, on and after December 28, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The issue of entitlement to TDIU, and the issues of entitlement to increased evaluations before and on and after December 28, 2005 for bilateral hearing loss, with right ear cholesteatoma, will be address in the remand portion of the decision below is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's residuals of a left ankle fracture were productive of swelling associated with the initial injury, which resolved; pain; tenderness; and a decreased range of motion, without additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.

2.  Throughout the pendency of this appeal, the Veteran's residuals of a right middle finger fracture were productive of pain, decreased dexterity, decreased strength, swelling, and reduced range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a right middle finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims of entitlement to an increased evaluation for residuals of a left ankle fracture and for residuals of a right middle finger fracture arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to either of these claims.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in December 2004, June 2006, and April 2010.  The examiners took into account the Veteran's statements and relevant treatment records, which allowed for fully-informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran was afforded VA examinations that were adequate for rating purposes.  Id.  

In January 2010, the Board remanded the Veteran's claims in order to afford the Veteran more recent VA examinations and to request that the Veteran submit or indentify more recent treatment reports.  In January and March 2010, the RO requested the Veteran to submit or identify relevant treatment records.  Further, in April 2010, the Veteran was afforded a VA examination to ascertain the severity of his service-connected residuals of a left ankle fracture and a right middle finger fracture.  In October 2010, the RO re-adjudicated the Veteran's claims, taking into consideration all relevant evidence submitted since the October 2006 statement of the case.  As such, the Board finds that the RO substantially complied with the directives in the Board's January 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the remittal of the Veteran's claims to the Board, the Veteran submitted evidence and argument in support of his claims.  In March 2011, a waiver of RO review was submitted.  38 C.F.R. § 20.1304 (2010).  As such, the Board will consider such evidence herein.  

According to a December 2004 report of contact, the Veteran stated that his treatment records from the VA Medical Center in Muskogee, Oklahoma, were the only records that he wanted or needed VA to obtain in support of his claims.  Such records have been obtained by the RO and have been associated with the Veteran's claims file.  Additionally, pursuant to the Board's January 2010 remand, the RO twice requested that the Veteran submit or identify additional relevant records in support of his claims.  In March 2011, the Veteran submitted additional evidence, but such evidence was not relevant to the claims being adjudicated herein.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from September 1961 to September 1964.  In November 2004, the Veteran submitted claims of entitlement to service connection for residuals of a left ankle fracture and residuals of a right middle finger fracture, both to include as secondary to his service-connected vertigo.  In May 2005, service connection was granted for both claims and separate noncompensable ratings were assigned thereto, effective November 19, 2004.  In October 2006, the noncompensable ratings were each increased to 10 percent, while the original effective date was maintained.  The Veteran then perfected an appeal, seeking increased initial ratings for both disabilities.  In January 2010, the Board remanded both claims for further development.  After re-adjudication, the claims have been remitted to the Board for further appellate review.

I. Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Residuals of a Left Ankle Fracture

The Veteran's service-connected residuals of a left ankle fracture have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  According to Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this diagnostic code, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5271, which concerns limitation of ankle motion, a 10 percent disability evaluation is assigned when there is "moderate" limitation of ankle motion.  A 20 percent disability evaluation is warranted when such impairment is "marked."  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  

On February 28, 2004, according to VA urgent care records, the Veteran complained of a twisted left ankle subsequent to missing a step.  The Veteran reported hearing a "pop."  Upon physical examination, there was a "moderate" limitation of left ankle motion; "moderate" tenderness; and "sw[e]lling tenderness" on the lateral side.  A radiological examination of the Veteran's left ankle revealed prominent soft tissue swelling over the region of the lateral malleolus, and a fracture defect involving the distal portion of the lateral malleolus with "very slight" separation.  He was placed in a Cam Walker boot.

Two days later, VA outpatient treatment records demonstrated that the Veteran returned to set up care and renew medications.  A physical examination demonstrated moderate left ankle edema and weak pulses in his feet.  The Veteran arrived to the appointment wearing an "air cast."

On March 10, 2004, the Veteran appeared for a follow-up appointment.  The Veteran stated that he was "doing a little better today."  He complained of lateral ankle swelling and discomfort.  A physical examination demonstrated swelling, with echymosis present.  There was tenderness to palpation over the Veteran's distal fibula, and his dorsalis pedis pulse was 2+.  A radiological examination demonstrated a non-displaced fibular tip fracture.

According to April 2004 VA orthopedic clinic records, the Veteran reported "doing well," with no complaints, but that he was still a "tad bit" uncomfortable.  It was determined that the Veteran was wearing the Cam Walker boot "with success."  The Veteran denied instability.  An x-ray demonstrated that the previous soft tissue swelling adjacent to the lateral malleolus had resolved.  Further, there was a hairline fracture through the lateral malleolus, but no evidence that the fracture was displaced, as the facture line was becoming indistinct.

In May 2004, VA orthopedic clinic records showed that the Veteran was not wearing his Cam Walker boot "religiously."  In fact, the Veteran reported "doing dry wall" for weeks.  He was also going up and down stairs.  The Veteran stated that he was doing fine and denied instability.  A radiological examination demonstrated a non-displaced fracture of the distal fibular epiphysis, stable compared to previous examination.  The fracture line extended into the inferolateral aspect of the ankle mortise.  The ankle mortise was preserved and no additional fractures were visualized.  The assessment was fibula fracture.

A July 2004 VA outpatient treatment record demonstrated that the Veteran reported being thrown from a horse, resulting in a left upper leg injury.  Despite this, the Veteran reported that his left ankle "feels well," and that he had "no trouble" walking on left leg.

On September 29, 2004, according to VA outpatient treatment records, the Veteran appeared for a follow-up appointment for left ankle fracture.  A physical examination demonstrated no tenderness or swelling.

In December 2004, the Veteran submitted a statement in support of his claim wherein he asserted that this left ankle was still "black and blue," and "very" tender.

In December 2004, the Veteran underwent a VA examination.  The Veteran recounted his left ankle injury and stated that it was sore and bruised.  There was no bone infection and the Veteran denied then current treatment.  He stated that the functional impairment caused by this injury was limited walking and standing.  Upon physical examination, the Veteran's feet showed no signs of abnormal weight bearing.  The Veteran appeared for the examination with a cane, but no crutches or braces.  The examiner stated that, "clinically" the tibia and fibula bone examination was unremarkable.  Both of the Veteran's ankles appeared normal.  His left ankle range of motion was dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 45 degrees.  With repetitive motion, the examiner found no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  A contemporaneous radiological examination demonstrated mild degenerative or posttraumatic arthritic changes within the Veteran's left ankle compartment.  There was no osteochondritis, joint effusion, or subluxation.  The impression was mild degenerative or posttraumatic arthritic changes of the left ankle, but no radiographic signs of instability.  Ultimately, the examiner rendered a diagnosis of left ankle arthritis.

In January 2006, the Veteran submitted a statement in support of his claim wherein he expressed displeasure with what he considered a short and superficial December 2004 VA examination.  He also asserted that he was forced to use a cane in order to assist with this walking, and that his gait appeared abnormal.  He then asserted that his left ankle symptoms had worsened, and that he had "uncoordination" and lack of endurance in his left ankle due to weakness, fatigue, and limitation of function.

In June 2006, the Veteran underwent a VA examination to ascertain the severity of his service-connected residuals of a left ankle fracture.  The Veteran reported that he fractured his ankle on February 28, 2004, after losing his balance due to vertigo.  He asserted that, since the injury, he experienced weakness, stiffness, swelling, giving out, and lack of endurance.  He also stated that his left ankle pain was constant, aching, cramping, sharp, sticking, a 7 on a 10-point pain scale, and was elicited by activity.  The Veteran stated that he treated his symptoms with ibuprofen and aspirin, and that he could function taking such medication.  The Veteran asserted that he was forced to use a cane "at times," but denied incapacitation.  There was no prosthesis.  The functional impairment was limited to "difficulty with high impact activities."  Upon physical examination, the Veteran's left ankle range of motion was dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  The examiner opined that the Veteran's left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A radiological examination of the Veteran's left ankle revealed degenerative arthritis changes.  The impression was painful range of motion, osteoarthritis.

In October 2006, the Veteran submitted a statement in support of his claim.  Therein, he asserted that the June 2006 x-rays demonstrated involvement of 2 or more joint groups.  He also stated that he experienced occasional incapacitating exacerbations, and that the degenerative arthritis increased.  He further complained of swelling, muscle spasm, and painful limited motion, and asserted that the June 2006 examination was not "fairly evaluated."

In April 2010, the Veteran underwent another VA examination to ascertain the severity of his service-connected left ankle residuals.  The Veteran recounted the incident wherein he injured his left ankle and the subsequent treatment he received, which did not include surgery.  The Veteran complained of constant, dull, aching pain, that he rated as a 6 on a 10-point pain scale.  The Veteran reported day-long flare-ups, 3 to 4 times per week, with prolonged walking or standing, which he treated with rest and Tylenol.  During a flare-up, the Veteran stated that his activities were moderately limited.  The Veteran also reported stiffness; no locking up; occasional instability and giving away; no episodes of dislocation or recurrent subluxation; no swelling, heat, or redness; lateral tenderness to palpation; no inflammatory arthritis; and no incapacitating exacerbations.  He also stated that he used a cane for the past 5 years due to his left ankle.  He further stated that he worked on a cattle ranch until about 3 years ago, when he retired.  The Veteran asserted that his inability stand or walk for prolong periods was affecting his activities of daily living, recreational activities, and usual employment.  The examiner noted that the Veteran was walking with the assistance of a cane and walking with a limp.  Upon physical examination, there was tenderness to palpation to the lateral aspect of the left ankle.  There was no laxity noted.  Left ankle range of motion was dorsiflexion from 0 to 20 degrees, with pain starting at 15 degrees; and plantar flexion from 0 to 40 degrees, with pain starting at 30 degrees.  With repetition, there was no change in function secondary to pain, fatigue, weakness, or lack of endurance.  There was no varus or valgus angulation noted.  A radiological examination revealed no acute fractures or dislocations.  The ankle mortise was intact.  The visualized hindfoot and midfoot were unremarkable.  No soft tissue abnormalities were seen.  The diagnosis was chronic strain of the left ankle status post non-displaced fracture of the distal tip of the fibula.  The examiner further opined that there was no evidence of muscle or nerve involvement.

As discussed above, the Veteran's service-connected residuals of a left ankle fracture have been assigned a 10 percent evaluation throughout the pendency of this appeal.  As such, in order for a rating in excess of 10 percent to be granted under Diagnostic Code 5271, the evidence of record must, at least, more closely approximate "marked" left ankle impairment.  38 C.F.R. §§ 4.7, 4.71a (2010).  Within two months of the injury, the Veteran reported doing well.  Use of the walking boot assisted in alleviating his symptoms.  Specifically, a radiological examination demonstration that the soft tissue swelling adjacent to the lateral malleolus had resolved.  Further, there was no evidence that the fracture was displaced as the facture line was becoming indistinct.  The Veteran denied instability.  By May 2004, the Veteran reported that he was not regularly wearing his walking boot; had been doing dry wall for weeks; and was going up and down stairs.  The Veteran again stated that he was doing fine and denied instability.  In September 2004, a physical examination demonstrated no tenderness or swelling.  

In December 2004, a VA examination demonstrated no signs of abnormal weight bearing.  The examiner stated that, "clinically" the tibia and fibula bone examination was unremarkable.  The Veteran's left ankle was normal.  His left ankle range of motion was dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 45 degrees.  With repetitive motion, the examiner found no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no osteochondritis, joint effusion, subluxation, or radiographic signs of instability.  In June 2006, a VA examination demonstrated that his left ankle dorsiflexion range of motion improved to 0 to 20 degrees, while his plantar flexion maintained full range of motion.  The examiner opined that the Veteran's left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At the time of the April 2010 VA examination, the Veteran was walking with the assistance of a cane and walking with a limp.  Upon physical examination, there was tenderness to palpation to the lateral aspect of the left ankle.  There was no laxity noted.  Left ankle range of motion was dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 40 degrees.  With repetition, there was no change in function secondary to pain, fatigue, weakness, or lack of endurance.  There was no varus or valgus angulation noted, and no soft tissue abnormalities were seen.  Based on the above, the Board finds that the evidence of record does not demonstrate a disability picture that more closely approximated a markedly impaired left ankle.  See 38 C.F.R. §§ 4.7, 4.71a, Plate II.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service connected residuals of a left ankle fracture is denied.  

In making this determination, the Board has also considered whether there was any additional functional loss not contemplated in the 10 percent rating for the Veteran's residuals of a left ankle fracture.  See 38 C.F.R. §§ 4.40, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  In December 2004, left ankle range of motion was dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 45 degrees.  With repetitive motion, the examiner found no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  In June 2006, the Veteran's left ankle range of motion was dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  The examiner opined that the Veteran's left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Further, the examiner determined that the Veteran's functional impairment was limited to difficulty with "high impact activities."  In April 2010, although his left ankle dorsiflexion range of motion was determined to be from 0 to 20 degrees, with pain starting at 15 degrees.  The Veteran's plantar flexion range of motion was from 0 to 40 degrees, with pain starting at 30 degrees.  With repetition, however, there was no change in function secondary to pain, fatigue, weakness, or lack of endurance.  Even considering the additional functional limitation caused by pain, the Board finds that it is not sufficient to support a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order to support a rating in excess of 10 percent, the additional limitation functional loss must, at least, more nearly approximate the criteria for a 20 percent evaluation, which the Boards finds has not been demonstrated here.  Id.; 38 C.F.R. § 4.7. 

Throughout the pendency of this appeal, the Veteran submitted statements in support of his claim wherein he asserted experiencing a variety of symptoms claimed by him to be residuals of the left ankle fracture.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  These statements are competent evidence as to lay observable symptoms, the Board finds that the Veteran's statements are not credible evidence as to the severity of his left ankle symptoms.  The Veteran's statements are largely contradicted by the medical evidence of record and his own statements.  For example, in September 2004, a physical examination demonstrated no tenderness or swelling.  Two months later, the Veteran asserted that this left ankle was still "black and blue," and "very" tender.  Additionally, in October 2006, the Veteran reported experiencing incapacitating exacerbations; however, during the June 2006 and April 2010 VA examinations, he denied such exacerbations.  Moreover, the Veteran claimed incoordination and lack of endurance in his left ankle due to weakness, fatigue, and "limitation of function."  However, in December 2004, an examiner did not find subluxation, and an x-ray did not reveal any radiologic signs of instability.  Further, VA examiners thrice found that the Veteran's left ankle function was not further impaired by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  As such, the Board assigns little probative weight to the Veteran's assertions, and finds the medical evidence of record to be more persuasive as to the severity of the Veteran's service-connected residuals of a left ankle fracture throughout the pendency of this appeal.

B.  Residuals of a Right Middle Finger Fracture

The Veteran's residuals of a right middle finger fracture have been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229, which contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For the limitation of motion in the middle finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, then a 10 percent rating is warranted.  Id.

Generally for middle fingers, 0 degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the distal (terminal) interphalangeal (DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2010), Note 1.

Additionally, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2010), a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

On September 13, 2004, according to VA outpatient treatment records, the Veteran reportedly fell and injured his left ribs and his right middle finger while working in his garage.  An x-ray demonstrated an oblique fracture through the diaphysis of the middle phalanx of the middle finger with a component extending upwards to the DIP joint.  No other fractures were visualized.  The Veteran's right middle finger was placed in a splint, and he was instructed to follow up with his principle care provider.

On September 29, 2004, the Veteran appeared for a follow-up examination.  He reported that he fractured his right middle finger 2 weeks prior and was given a metal splint to wear.  The Veteran admitted that he did not wear the splint very often.  A physical examination demonstrated minimal swelling and that he had a capillary refill time of less than 2 seconds.  His finger nail was free of cyanosis.

In November 2004, a radiological examination of the Veteran's right hand revealed an oblique fracture involving the mid-portion of the middle phalanx of the middle finger; there was no displacement.

In December 2004, the Veteran submitted a statement in support of his claim wherein he asserted that he lost "a lot of mobility" and strength in his right hand as a result of the right middle finger fracture.

In December 2004, the Veteran underwent a VA examination to ascertain the severity of his service-connected residuals of a right middle finger fracture.  The Veteran recounted the injury underlying the right middle finger fracture.  He complained of losing strength and mobility on a constant basis.  He reported no then current treatment.  The functional impairment was grasping and holding.  Upon physical examination, the examiner determined that the Veteran was right-hand dominate, and had hand function sufficient to tie shoelaces, fasten buttons, and pick up paper and tear it without difficulty, bilaterally.  All of the Veteran's fingertips were able to close to approximately the proximal transverse crease of his palm.  Grip strength was normal, bilaterally.  The Veteran's right middle finger range of motion was DIP joint flexion from 0 to 70 degrees, with pain at 70 degrees; PIP joint flexion from 0 to 90 degrees; and MP joint flexion from 0 to 90 degrees, with no ankylosis.  A contemporaneous radiological examination of his right hand demonstrated normal mineralization; no fractures or osseous abnormalities; and unremarkable soft tissue.  The diagnosis was status post right hand fracture, chronic middle finger strain.

In January 2006, the Veteran submitted a statement in support of claim.  Therein, he asserted that the December 2004 VA examination was inadequate given the short duration and lack of verbal communication between him and the examiner.  The Veteran then asserted that he believed that he experienced a "spiral fracture" of his right middle fracture and that his symptoms had worsened.  The Veteran claimed that he was unable to touch the palm of his hand with his middle finger.  He further claimed that "any movement" caused "severe" pain.  The Veteran then stated that he was unable to pick up or tear paper, fasten buttons, or tie his shoelaces with his right hand.

In June 2006, the Veteran underwent a VA examination.  He reported that he fractured his right middle finger consequent to a fall.  He complained of then 

current pain that was constant, aching, burning, sharp, a 7 on a 10-point scale, and was elicited by physical activity.  He said that rest and aspirin partially relieved his symptoms, and that he could function with medication.  The Veteran also reported that he occasionally had difficulty with opening jars, picking up and tearing paper, and fastening buttons.  The Veteran was able to approximate the tips of his fingers to the transverse crease of his palm, and could oppose thumb to finger.  His hand strength was normal, and there was no ankylosis.  His right middle finger range of motion was as follows:  DIP joint flexion from 0 to 45 degrees, with pain starting at 20 degrees; PIP joint flexion from 0 to 90 degrees, with pain starting at 45 degrees; and MP joint flexion from 0 to 45 degrees, with pain starting at 20 degrees.  The examiner determined that these joints were not additionally limited in degrees by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A contemporaneous radiological examination demonstrated osteophytes over the proximal intrapharyngeal joints of the hand, and no fractures or dislocations.  The impression was "fracture right middle finger, osteoarthritis," citing swelling, pain, and osteophyte formation over the PIP joint.

In April 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected residuals of a right middle finger fracture.  The Veteran reported that he fractured his right middle finger as a result of a fall caused by his service-connected vertigo.  He said that he was treated with a splint, but that he continued to have pain.  He reported no pain at rest, but that any kind of activity elicited pain, usually a 6 or 7 on a 10-point pain scale.  With repetitive use of his right hand, the Veteran claimed to experience flare-ups with pain of 10 on a 10-point pain scale.  He claimed that these flare-ups occurred 3 times each week and lasted for a few hours up to a whole day, but that he achieved good result in treating them with rest and Tylenol.  He further asserted that his activities were moderately limited during flare-ups.  The Veteran stated that he was right-hand dominate, and that he had to re-train himself to perform activities of daily living such as tying shoes, brushing his teeth, buttoning his clothes, picking up things, and holding coffee cups due to the decreased range of motion of his middle finger.  The Veteran endorsed being able to perform all of his activities of daily living, but had to learn how to perform them with his right first 2 fingers, without involving his right 

middle finger.  He reported difficulty typing, writing, and using a computer, and an inability to pick up heavy objects.  He also reported that he was forced to give up his livestock because he was unable to care for them due, in part, to his right middle finger.  The Veteran stated that his dexterity was affected because of the decreased range of motion of his right middle finger.  Upon physical examination, the examiner noted that the Veteran's right hand had good musculature development, but slightly decreased grip strength when compared to his left hand.  He did not complain of pain upon gripping.  The Veteran reported tenderness to palpation, and there was swelling in the MP and PIP joints of the right hand.  The examiner determined that there was an approximately 2-centimeter gap between the tip of the Veteran's right middle finger and thumb on opposition.  The Veteran was unable to make a fist due to the right middle finger range of motion.  There was an approximately 6-centimeter gap between the tip of his right middle finger and the transverse crease of his palm with gripping.  The examiner determined that the Veteran's dexterity was affected.  The Veteran's right middle finger MP joint range of motion was from 0 to 90 degrees; PIP joint range of motion was from 0 to 50 degrees; and the DIP joint range of motion was 0 to 40 degrees.  A radiological examination of his right hand demonstrated no acute fractures or dislocations and no degenerative or erosive changes.  Soft tissue was unremarkable.  The diagnosis was intermittent strain of the right middle finger, status post non-displaced fracture of the middle phalanx.  The examiner further opined that there was no evidence of muscle or nerve involvement, and no evidence of fatigability or lack of endurance.  

The Veteran's service-connected residuals of a right middle finger fracture have been assigned the maximum 10 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5229 throughout the pendency of this appeal.  The evidence of record does not demonstrate that the Veteran's service-connected residuals of a right middle finger fracture were productive of either favorable or unfavorable ankylosis at any point during the pendency of this appeal.  Consequently, Diagnostic Code 5226 is not applicable.  Id. at Diagnostic Code 5226.  Even if Diagnostic Code 5226 was applicable, the maximum schedular rating available for either favorable or unfavorable ankylosis of an individual, non-thumb digit is 10 percent.  Id.  Potentially relevant diagnostic codes concerning neurological or 

musculature manifestations of the Veteran's residuals of a right finger fracture are similarly inapplicable.  See Schafrath v, Derwinski, 1 Vet. App. 589, 594 (1991).  In April 2010, the VA examiner opined that there the Veteran's right middle fracture did not include nerve or muscle symptoms.  There are no other anatomically relevant diagnostic codes under which a rating in excess of 10 percent is available for the Veteran's residuals of a right middle finger fracture.  As such, the Veteran is already receiving the maximum schedular rating available.  Thus, consideration of the applicability of 38 C.F.R. §§ 4.40, 4.45 is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997); see also DeLuca, 8 Vet. App. at 205-206.  Accordingly, a rating in excess of 10 percent for the Veteran's service-connected residuals of a right middle finger fracture is denied.

II.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id; Also see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for those disabilities.  Thun, 22 Vet. App. at 

115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

With respect to the Veteran's residuals of a left ankle fracture, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected residuals of a left ankle fracture are evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's residuals of a left ankle fracture was productive of no swelling after the initial injury resolved; no instability, laxity, or subluxation; pain; tenderness; a decreased range of motion, but no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of residuals of a left ankle fracture, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to the Veteran's residuals of a right middle finger fracture, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected residuals of a right middle finger fracture are evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Veteran's residuals of a right middle 

finger fracture was productive of pain, decreased dexterity, decreased strength, reduced range of motion, and swelling.  The Veteran stated that he was able to perform activities of daily living, but only after re-training himself to perform such tasks without the use of his right middle finger.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  A 10 percent rating is the maximum schedular rating provided for disabilities of the middle finger.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures, with respect to both his residuals of a left ankle fracture and a right middle finger fracture, cannot be characterized exceptional cases so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met for either disability and, consequently, the Board finds that the Veteran is not entitled to a referral for extraschedular ratings.  Thun, 22 Vet. App. at 115.  

As these issues involve initial ratings following the grant of service connection, the Board has considered whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there may have been day-to-day fluctuations in these disorders, the evidence shows no distinct periods of time, since service connection became effective for these disorders, during which manifestations varied to such an extent that ratings greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of those already assigned throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a left ankle fracture is denied.

An evaluation in excess of 10 percent for residuals of a right middle finger fracture is denied.


REMAND

A.  Bilateral Hearing Loss, with Right Ear Cholesteatoma

In January 2010, the Board remanded the Veteran's claims of entitlement to ratings in excess of those already assigned for bilateral hearing loss, with right ear cholesteatoma, for further development, to include a VA examination.  In April 2010, the Veteran underwent a VA audiological examination in order to ascertain the severity of his bilateral hearing loss, with right cholesteatoma.  The examiner did not perform tests to ascertain the Veteran's right ear puretone thresholds because the Veteran had a Type B tympanogram and a history of otological surgery for cholesteatoma.  The examiner did not provide a thorough explanation as to why the Veteran's Type B tympanogram and/or his 2005 otological surgery hindered or prevented obtaining right ear puretone thresholds.  This is especially true given that the Veteran's right ear puretone thresholds have been measured on several occasions since 2005, to include as recently as November 2010.  Without a thorough explanation, the Board finds that the April 2010 VA examination is inadequate for evaluation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); see also Bloom 

v. West, 12 Vet. App. 185, 187 (1999).  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr, 21 Vet. App. at 311.

Additionally, the April 2010 VA examiner determined that left ear puretone thresholds could not be obtained because the Veteran failed to cooperate with the testing procedures.  The examiner opined that the obtained left ear puretone thresholds were inconsistent with his otologic etiology, previous testing, and physiological findings.  The examiner then stated that the Veteran presented with "exaggerated listening strategies," which was clear given the Veteran's ability to communicate with the examiner.  The examiner further opined that the Veteran's relevant medical history was significant for discrepant audiological findings in previous examinations.

The Veteran is reminded that, while VA has a duty to assist him in obtaining information relevant to his claims, there is a corresponding duty on his part to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

B.  TDIU

The determination of whether the Veteran is entitled to a total rating based on individual unemployability (TDIU) is part and parcel of the determination of the initial ratings for residuals of a left ankle fracture and a right middle finger fracture.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to separate initial ratings for residuals of a left ankle fracture and a right 

middle finger fracture, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  The Veteran must be afforded the appropriate examination to determine the severity of his service-connected bilateral hearing loss with right ear cholesteatoma.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide thorough reasoning why an opinion would require speculation or could not otherwise be provided.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to 

cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

4.  The RO must review the resulting examination report to ensure that it is in essential compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other indicated development the claims must be re-adjudicated, to include consideration of all the evidence submitted since the October 2010 supplemental statement of the case, specifically the private audiological evidence dated in November 2010.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


